Exhibit 10.5

PLUM CREEK TIMBER COMPANY, L.P.

KEY EMPLOYEE

SUPPLEMENTAL PENSION PLAN

AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1 - DEFINITIONS      2      1.1    Affiliated Companies      2      1.2
   Beneficiary      2      1.3    Board      2      1.4    Code      3      1.5
   Company      3      1.6    Employee      3      1.7    Employer      3     
1.8    ERISA      3      1.9    Participant      3      1.10    Pension Plan   
  3      1.11    Plan      3      1.12    Plan Administrator      4      1.13   
Plan Year      4      1.14    Termination      4    SECTION 2 - ADMINISTRATION
     5      2.1    Plan Administrator      5      2.2    Allocation and
Delegation of Responsibilities      5    SECTION 3 - PARTICIPATION AND BENEFITS
     6      3.1    Participants      6      3.2    Benefits      6      3.3   
Time and Form of Payment      6    SECTION 4 - CLAIMS PROCEDURES      7      4.1
   Claims Procedures      7    SECTION 5 - GENERAL PROVISIONS      9      5.1   
ERISA Exemption      9      5.2    Unfunded Obligation      9      5.3   
Corporate Transaction      9      5.4    Notices      9      5.5    Incapacity
of Participant or Beneficiary      10      5.6    Nonassignment      10   

 

i



--------------------------------------------------------------------------------

  5.7    No Continued Right to Employment      10      5.8    Applicable Law   
  10      5.9    Attorneys’ Fees      11      5.10    Withholding Taxes      11
     5.11    Amendment and Termination      11    APPENDIX A – KEY EMPLOYEES   
  A-1   

 

ii



--------------------------------------------------------------------------------

PREAMBLE

WHEREAS, Plum Creek Timber Company, L.P. adopted this Plum Creek Timber Company,
L.P. Key Employee Supplemental Pension Plan (hereinafter “Plan”) effective
January 1, 1994, to attract and retain exceptional executives by providing
retirement benefits to selected officers and key salaried employees of
outstanding competence; and

WHEREAS, Plum Creek Timberlands, L.P. (“Company”), the successor by operation of
law to Plum Creek Timber Company, L.P., wishes to amend and restate the Plan;
and

WHEREAS, Internal Revenue Code (“Code”) Section 409A imposed new requirements on
nonqualified deferred compensation plans and provided for substantial penalties
for noncompliance, generally effective January 1, 2005. Amounts deferred under
the Plan after December 31, 2004, are subject to Code Section 409A and the Plan
is intended to comply with Code Section 409A. In order to update the Plan to
comply with current law and to maintain the intended deferral of compensation
and related deferral of income taxation, the Company wishes to amend and restate
the Plan, in its entirety, to comply with Code Section 409A, by retroactively
amending the Plan as permitted by Notice 2007-78; and

WHEREAS, this restatement is not intended to reflect any benefits for a
Participant who Terminated prior to October 3, 2004, because such a Participant
is entitled to benefits under the terms of the Plan in effect on the date he or
she Terminated, and the Company wishes to clarify that such benefits are not
subject to Code Section 409A because they satisfy the requirements of Treasury
Regulation Section 1.409A-6, including the requirement that such benefits have
not been materially modified after October 3, 2004; and

NOW THEREFORE, the Company does hereby restate and amend the Plan as set forth
in the following pages, effective January 1, 2008, except that any change
required to comply with Code Section 409A and regulations or rulings issued
pursuant thereto shall be effective on the earlier of January 1, 2008, or the
latest date in which such change may become effective and comply with such laws.

 

1



--------------------------------------------------------------------------------

SECTION 1 - DEFINITIONS

The following terms when used herein shall have the following meaning, unless a
different meaning is plainly required by the context. Capitalized terms are used
throughout the Plan text for terms defined by this and other sections.

 

1.1 Affiliated Companies

“Affiliated Companies” means:

 

  (a) the Company,

 

  (b) any other corporation that is a member of a controlled group of
corporations that includes the Company (as defined in Code Section 414(b)),

 

  (c) any other trade or business under common control with the Company (as
defined in Code Section 414(c)),

 

  (d) any other member of an affiliated service group that includes the Company
(as defined in Code Section 414(m)); and

 

  (e) any other business or entity that is treated as a single company with the
Company under Code Section 414(o).

 

1.2 Beneficiary

“Beneficiary” means the person or persons who survives the Participant and who
is: (a) for a single Participant, the person designated to be the Beneficiary by
the Participant in writing to the Plan Administrator on such form and in such
manner as the Plan Administrator shall prescribe; and (b) for a married
Participant, the Participant’s surviving spouse. If a single Participant
designates a Beneficiary and later marries, such Beneficiary designation shall
be void upon marriage.

If no designated Beneficiary survives the Participant, the Plan Administrator
shall direct the payment of any benefits that may be due under the Plan to the
Participant’s estate.

 

1.3 Board

“Board” means the Board of Directors or the Compensation Committee of the Board
of Directors of Plum Creek Timber Company, Inc., the sole member of Plum Creek
Timber I, L.L.C., which is the general partner of the Company.

 

2



--------------------------------------------------------------------------------

1.4 Code

“Code” means the Internal Revenue Code of 1986, as amended, and including all
regulations thereunder.

 

1.5 Company

“Company” means Plum Creek Timberlands, L.P., provided that provisions requiring
the Company to take formal actions under the Plan shall, when appropriate, be
deemed to refer to the Company acting through its general partner, Plum Creek
Timber I, L.L.C.

 

1.6 Employee

“Employee” means any person who is employed by an Employer as a common law
employee determined from appropriate personnel records of the Employer.

 

1.7 Employer

“Employer” means Plum Creek Timberlands, L.P. The term “Employer” shall also
include other companies as provided from time to time in appendices to this
Plan.

 

1.8 ERISA

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including all regulations thereunder.

 

1.9 Participant

“Participant” means any Employee who is a Participant in accordance with
Section 3 and an Appendix. An individual shall cease to be a Participant when
his or her benefit payments from the Plan are completed.

 

1.10 Pension Plan

“Pension Plan” means the Plum Creek Pension Plan, as amended from time to time.

 

1.11 Plan

“Plan” means the Plum Creek Timber Company, L.P. Key Employee Supplemental
Pension Plan, either in its previous or present form, or as amended from time to
time.

 

3



--------------------------------------------------------------------------------

1.12 Plan Administrator

“Plan Administrator” means the Vice President Human Resources; provided that
“Plan Administrator” shall mean the Compensation Committee of the Board for all
Plan purposes relating to the determination and payment of benefits for the Vice
President Human Resources.

 

1.13 Plan Year

“Plan Year” means the calendar year.

 

1.14 Termination

“Termination” and similar terms means a separation from service (including
separation due to death, retirement or otherwise) within the meaning of Treasury
Regulation Section 1.409A-1(h), from the controlled group of corporations, as
defined in Code Section 1563(a), of which the Company is a member. In applying
Code Sections 1563(a), (b) and (c) for purposes of determining the controlled
group of corporations to which the Company belongs, the language “at least 50
percent” is substituted for “at least 80 percent” in those sections. In applying
Treasury Regulation Section 1.414(c)-2 for purposes of determining trades or
businesses that are under common control with the Company, the language “at
least 50 percent” is substituted for “at least 80 percent” in that section.

A “Disabled” Participant shall be deemed to be Terminated. A “Disabled”
Participant is a Participant who has not attained age 65 and who is entitled to
benefits under the Employer-sponsored long-term disability plan.

In the event a Participant continues to perform services on a reduced basis,
when “Termination” occurs shall be determined by the Plan Administrator on a
facts and circumstances basis; provided that a Participant shall be deemed to
“Terminate” if he or she is on a leave of absence that exceeds six months if the
Participant does not retain the right to reemployment under an applicable
statute or by contract. In this event, Termination shall occur on the first day
after the end of the six-month period. For purposes of this rule, the six-month
period shall be replaced with a 29-month period if the leave of absence is due
to any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than six months, where such impairment causes the employee to be unable to
perform the duties of his or her position of employment or any substantially
similar position of employment.

A Participant shall also be deemed to “Terminate” if the Employer and Employee
reasonably anticipate that no further services will be performed after a certain
date or that the level of bona fide services by the Employee will permanently
decrease to no more than 20 percent of the average level of bona fide services
performed over the immediately preceding 36-month period.

 

4



--------------------------------------------------------------------------------

SECTION 2 - ADMINISTRATION

 

2.1 Plan Administrator

This Plan shall be administered by the Plan Administrator. The Plan
Administrator shall have discretion and authority to interpret and construe the
terms of the Plan, to determine eligibility and benefits under the Plan, to
prescribe, amend and rescind rules relating to the Plan, to adopt such forms as
it may deem appropriate for the administration of the Plan, to provide for
conditions and assurances deemed necessary or advisable to protect the interests
of the Employer, and take all other action necessary for its administration.
Determinations, interpretations, or other actions made or taken by the Plan
Administrator with respect to the Plan shall be final and binding for all
purposes and upon all persons.

 

2.2 Allocation and Delegation of Responsibilities

The Plan Administrator may allocate their responsibilities among the members of
the Compensation Committee and may designate any person (including, without
limitation an Employee), partnership or corporation, to carry out administrative
responsibilities under the Plan. Any such allocation or delegation shall be
reduced to writing and such writing shall be kept with the records of the Plan.

The Plan Administrator may appoint such counsel (who may be counsel for any
Employer), specialists, and other persons as it deems necessary or desirable in
connection with the administration of this Plan.

 

5



--------------------------------------------------------------------------------

SECTION 3 - PARTICIPATION AND BENEFITS

 

3.1 Participants

Each Appendix to this Plan describes the individuals who are Participants and
entitled to the benefits described in that Appendix. An individual who is
designated as a Participant pursuant to an Appendix shall be entitled only to
the benefits specified in that Appendix.

 

3.2 Benefits

The benefits provided under the Plan are described in Appendices to the Plan.
The benefits described in each separate Appendix are only payable to those
individuals who are identified as Participants in that Appendix.

 

3.3 Time and Form of Payment

All benefits to which a Participant is entitled under all applicable Appendices
shall be payable in a cash lump sum within a reasonable time after the date that
is six months after the date of Termination. Interest will be credited between
the date of Termination and date of distribution at the same interest rate used
to determine the cash lump sum, compounded annually. Benefits shall be paid to
the Participant, or to his or her Beneficiary in the event the Participant is
not living at the time of payment.

 

6



--------------------------------------------------------------------------------

SECTION 4 - CLAIMS PROCEDURES

 

4.1 Claims Procedures

Claims for benefits shall be administered in accordance with the procedures set
forth in this section and any additional written procedures that may be adopted
from time to time by the Plan Administrator.

 

  (a) Submission of Claim

A claim for benefit payment shall be considered filed when a written request is
submitted to a Claims Administrator. The Claims Administrator shall respond to a
claim in writing or electronically. An authorized representative may act on
behalf of a Participant or Beneficiary (hereinafter “Claimant”) who claims
benefits.

The Plan Administrator shall designate one or more persons as “Claims
Administrator(s)” and authorize such individuals to make claims determinations.

 

  (b) Notice of Denial

Any time a claim for benefits is wholly or partially denied, the Claimant shall
be given written or electronic notice of such action within 90 days after the
claim is filed, unless special circumstances require an extension of time for
processing. If there is an extension, the Claimant shall be notified of the
extension and the reason for the extension within the initial 90-day period. The
extension shall not exceed 180 days after the claim is filed.

Such notice will indicate i) the reason for denial, ii) the specific provisions
of the Plan on which the denial is based, iii) an explanation of the claims
appeal procedure including the time limits applicable to the procedure and a
statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) and iv) a description of any additional material or information
necessary to perfect the claim and an explanation of why such material or
information is necessary.

 

  (c) Right to Request Review

Any person who has had a claim for benefits denied by the Claims Administrator,
who disputes the benefit determination, or is otherwise adversely affected by
action of the Claims Administrator, shall have the right to request review by
the Plan Administrator. The Plan Administrator shall provide a full and fair
review that takes into account all comments, documents, records, and other
information submitted relating to the claim, without regard to whether the
information was previously submitted or

 

7



--------------------------------------------------------------------------------

considered in the initial benefit determination. Such request must be in
writing, and must be made within 60 days after such person is advised of the
Claims Administration’s action. If written request for review is not made within
such sixty 60-day period, the Claimant shall forfeit his or her right to review.
The Claimant shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claim for benefits. The Claimant may submit written comments, documents,
records and other information relating to the claim.

 

  (d) Review of Claim

The Plan Administrator shall then review the claim. The Plan Administrator may
hold a hearing if it is deemed necessary and shall issue a written decision
reaffirming, modifying or setting aside the initial determination by the Claims
Administrator within a reasonable time and not later than 60 days after receipt
of the written request for review, or 120 days if special circumstances, such as
a hearing, require an extension. If an extension is required, the Claimant shall
be notified in writing or electronically within the initial 60-day period of the
extension, the special circumstances requiring the extension and the date by
which the Plan expects to render a determination. The Plan Administrator may
authorize one or more members of the Plan Administrator to act on behalf of the
full Plan Administrator to review and decide claims.

A copy of the decision shall be furnished to the Claimant. The decision shall
set forth the specific reasons for the decision and specific Plan provisions on
which it is based, a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claim, and a statement of the
Claimant’s right to bring a civil action under ERISA Section 502(a). The
decision shall be final and binding upon the Claimant and all other persons
involved.

 

8



--------------------------------------------------------------------------------

SECTION 5 - GENERAL PROVISIONS

 

5.1 ERISA Exemption

The portion of the Plan that provides benefits in excess of the limitations of
Code Section 415 is intended to qualify for exemption from ERISA as an unfunded
excess benefit plan under ERISA Sections 3(36) and 4(b)(5). The portion of this
Plan that provides benefits in excess of the limitation of Code
Section 401(a)(17) and other supplemental benefits is intended to qualify for
exemption from ERISA Parts II, III and IV as a plan maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees under ERISA Sections 201(2), 301(a)(3) and
401(a)(1).

 

5.2 Unfunded Obligation

Amounts payable under this Plan are unfunded, general obligations of the Company
and may be paid out of its general assets or out of a grantor trust. The Company
is not required to segregate any monies from its general fund, or to create any
trust, or to make any special deposits with respect to the Plan obligations. The
Participants and Beneficiaries shall have no claim against the Company for any
changes in the value of any assets that may be invested or reinvested by the
Company with respect to this Plan.

 

5.3 Corporate Transaction

If an Employer merges, consolidates, or otherwise reorganizes, or if its
business or assets are acquired by another company, this Plan shall continue
with respect to those eligible individuals who continue in the employ of the
successor company. The transition of employment from an Employer to the new
company shall not be considered a Termination for purposes of this Plan. In such
event, however, a successor company may freeze all benefit accruals under this
Plan as to Plan Participants on the effective date of the succession, by
amending the Plan accordingly and notifying Participants within 30 days after
the succession. In no event may benefits accrued under the Plan be retroactively
eliminated.

 

5.4 Notices

Any notice under this Plan shall be in writing and shall be effective when
actually delivered or, if mailed, when deposited as first class mail postage
prepaid. Mail shall be directed to an Employer at the address stated in this
Plan, to the Participant at his or her last known home address shown in the
Employer’s records, or to such other address as a party may specify by notice to
the other parties. Notices to an Employer or the Plan Administrator shall be
sent to:

Vice President Human Resources

Plum Creek Timber Company, Inc.

999 Third Avenue, Suite 4300

Seattle, WA 98104-4096

 

9



--------------------------------------------------------------------------------

5.5 Incapacity of Participant or Beneficiary

If the Plan Administrator finds that any Participant or Beneficiary to whom a
benefit is payable under the Plan is unable to care for his or her affairs
because of illness or accident or because of his or her mental or physical
condition, and the Plan Administrator decides it is in such person’s best
interest to make payments to others for the benefit of the person entitled to
payment, the Plan Administrator may, in its discretion, make any payment due
(unless a prior claim therefore shall have been made by a duly appointed legal
representative) to the spouse, child, parent or brother or sister of such
Participant or Beneficiary, or to any person or trust whom the Plan
Administrator has determined has incurred expense for such Participant or
Beneficiary. Any such payment shall completely discharge the obligations of the
Employer and the Plan Administrator under the provisions of this Plan.

 

5.6 Nonassignment

The rights of a Participant or Beneficiary under this Plan are personal. No
interest of a Participant or Beneficiary may be directly or indirectly assigned,
transferred or encumbered and no such interest shall be subject to seizure or
legal process or in any other way subjected to the claims of any creditor. A
Participant’s or Beneficiary’s rights to benefits payable under this Plan are
not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge or encumbrance. Such rights shall not be subject to debts,
contracts, liabilities, engagements or torts of the Participant or Beneficiary.
The right to benefits under the Plan may not be awarded, assigned or otherwise
transferred to an alternate payee pursuant to a qualified domestic relations
order as defined in Section 414(p) of the Code or any other domestic relations
order.

 

5.7 No Continued Right to Employment

Nothing in the Plan shall be construed to confer upon any Participant any right
to continued employment with the Company or any of the Affiliated Companies, nor
interfere in any way with the right of the Company or any of the Affiliated
Companies to terminate the employment of such Participant at any time without
assigning any reason therefore.

 

5.8 Applicable Law

The Plan shall be construed and governed in accordance with the laws of the
State of Washington.

 

10



--------------------------------------------------------------------------------

5.9 Attorneys’ Fees

If a suit or action is instituted to enforce any rights under this Plan, the
prevailing party may recover from the other party reasonable attorneys’ fees at
trial and on any appeal.

 

5.10 Withholding Taxes

Appropriate payroll taxes shall be withheld from all benefits payable from this
Plan.

 

5.11 Amendment and Termination

The Company may from time to time amend, suspend or terminate the Plan, in whole
or in part, and if the Plan is suspended or terminated, the Company may
reinstate any or all of its provisions. The Vice President Human Resources may
amend the Plan to the extent necessary to comply with applicable law; provided
that any such amendment that could change the timing of benefit payments to the
Vice President of Human Resources must be approved by the Company prior to
adoption. No amendment, suspension or termination may, however, impair the right
of a Participant or Beneficiary to receive the benefits accrued prior to the
effective date of such amendment, suspension or termination.

If the Company wishes to terminate the Plan, the Company must amend the Plan to
cease all benefit accruals and then may only terminate the Plan after all
benefits have been paid. The Company shall maintain a frozen Plan until all
benefits due to Participants and Beneficiaries who have accrued benefits under
the Plan as of the date of the freeze are paid at the times specified in the
Plan following each Participant’s Termination.

The Plum Creek Timber Company, L.P. Key Employee Supplemental Pension Plan is
amended and restated by Plum Creek Timberlands, L.P.

IN WITNESS WHEREOF, Plum Creek Timberlands, L.P. has caused this Plan to be duly
executed on this 4th, day of August, 2008.

 

PLUM CREEK TIMBERLANDS, L.P. BY PLUM CREEK TIMBER I, L.L.C., its General Partner
By:  

/s/ Barbara L. Crowe

 

Barbara L. Crowe

Title:  

Vice President Human Resources

 

11



--------------------------------------------------------------------------------

APPENDIX A – KEY EMPLOYEES

SECTION 1 – PARTICIPATION

 

1.1 Participants

Each participant in the Pension Plan, whose benefits thereunder are limited due
to his or her salary grade, due to limitations in compensation under Code
Section 401(a)(17), or due to limitations under Code Section 415, and who is not
a Participant eligible for benefits under any other Plan Appendix, is a
Participant who is eligible for benefits described in Appendix A, effective
January 1, 2008. Each of the Participants is a select management or highly
compensated Employee.

SECTION 2 – BENEFITS

 

2.1 Supplemental Pension Benefit

A Participant’s accrued benefit under this Plan shall be determined as set forth
in (a) through (f) below. Capitalized terms that are not defined in this Plan
have the meanings set forth in the Pension Plan.

 

  (a) Determine the vested Normal Retirement Benefit to which the Participant
would have been entitled if he or she were a Participant in the Pension Plan on
the date of Termination, calculated as follows:

 

  (1) as if the Participant had been a participant in the Pension Plan and
accruing benefits during all periods of time during which the Participant could
have participated in the Pension Plan and accrued benefits if his or her
participation or accruals had not been limited based on his or her salary grade,
for purposes of determining Years of Service, Credited Service and Earnings
under the Pension Plan;

 

  (2) without regard to the limitations of Code Section 415 (including, without
limitation, the maximum benefit payable under Code Section 415(b)(1), the
actuarial reduction for early retirement of Code Section 415(b)(2)(C), and the
reduction for limited service or participation of Code Section 415(b)(5); and

 

  (3)

by including in the Participant’s compensation during the period for which the
Pension Plan benefits are computed, to the extent not already done so under the
Pension Plan, (i) any amount that has not been taken into account due to
limitations of Code Section 401(a)(17) or (ii) due to a reduction of
compensation that has occurred pursuant to an election of the

 

A-1



--------------------------------------------------------------------------------

 

Participant under Code Section 125 or Code Section 401(k) or (iii) due to a
reduction of compensation that occurred prior to 2001 due to the Participant’s
election under the Plum Creek Timber Company, Inc. Deferral Plan. Compensation
which is deferred due to the Participant’s election under the Plum Creek Timber
Company, Inc. Deferral Plan in 2001 or a later year shall not be taken into
account.

 

  (b) Reduce the amount determined under Section 2.1(a) for early commencement
if the Participant is younger than age 65 upon Termination, and would have been
eligible for an Early Retirement Benefit under the Pension Plan. The early
retirement reduction method and factors in Section 4.3(a)(i)(B) of the Pension
Plan shall apply for this purpose.

 

  (c) Determine the present value of (i) the amount determined under
Section 2.1(b) if the Participant would have been eligible for an Early
Retirement Benefit under the Pension Plan, or (ii) the amount determined under
Section 2.1(a) if the Participant would have been eligible for a Vested
Termination Benefit, Normal Retirement Benefit or Deferred Retirement Benefit
under the Pension Plan, using the following interest rate and mortality table:

 

Interest:    the average annual yield on 30-year Treasury Constant Maturities
for the November before the Plan Year that contains the Participant’s date of
Termination; and Mortality:    the 1994 Group Annuity Reserving Table.

Notwithstanding the foregoing, the interest rate (for the November before the
Plan Year that contains the Participant’s date of Termination) and mortality
table prescribed by Code Section 417(e)(3) shall be used, if they produce a
greater benefit.

Also, notwithstanding the foregoing, the present value determined pursuant to
this Section 2.1(c) shall not be less than the amount of the cash account
balance to which the Participant would have been entitled if he or she were a
Participant in the Pension Plan on the date of Termination, calculated according
to the directions in Section 2.1(a)(1)-(3).

 

  (d) Subtract from the amount determined under Section 2.1(c), an amount equal
to the present value (determined in accordance with Section 2.1(c)) of the
Participant’s Normal Retirement Benefit or Early Retirement Benefit (whichever
applies) from the Pension Plan.

 

  (e) With respect to the Participant whose Employee Identification number is
3504, subtract from the amount determined under Section 2.1(d) the amount of
$16,400, which was calculated based on a formula that involves his grant of
units under the Unit Award Plan.

 

A-2



--------------------------------------------------------------------------------

  (f) Notwithstanding any other Plan provisions to the contrary, a Participant’s
accrued benefit shall be reduced by the lump sum value of any “grandfathered”
benefit payable to the Participant or his or her Beneficiary pursuant to any
individual agreement or understanding between the Employer and the Participant
regarding pension benefits.

A Participant shall have an unsecured right to benefits under this unfunded Plan
only if he or she has a vested benefit under the Pension Plan or would have a
vested benefit if he or she had been a participant under the Pension Plan during
the period he or she could have participated in the Pension Plan if he or she
had not been excluded due to his or her salary grade.

 

A-3



--------------------------------------------------------------------------------

FIRST AMENDMENT

TO THE

PLUM CREEK TIMBER COMPANY, L.P.

KEY EMPLOYEE SUPPLEMENTAL PENSION PLAN

The Plum Creek Timber Company, L.P. Key Employee Supplemental Pension Plan, as
amended and restated effective January 1, 2008, is amended as follows, pursuant
to Section 5.11, effective as of January 1, 2008:

 

1. The second paragraph of Section 1.14 Termination, beginning with “A
‘Disabled’ Participant” shall be deleted in its entirety.

 

2. Section 3.3 Time and Form of Payment is amended to read in its entirety as
follows:

 

  3.3 Time and Form of Payment

All benefits to which a Participant is entitled under all applicable Appendices
shall be payable in a cash lump sum within a reasonable time after the date that
is six months after the date of Termination, and in no event later than 2.5
months after the end of the calendar year which contains the six-month
anniversary of Termination. The payment date shall be determined by the Plan
Administrator in accordance with the Plan terms and administrative procedures,
and the Participant cannot designate the taxable year of the payment. Interest
will be credited between the date of Termination and date of distribution at the
same interest rate used to determine the cash lump sum, compounded annually.
Benefits shall be paid to the Participant, or to his or her Beneficiary in the
event the Participant is not living at the time of payment.

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
on this 19th day of December, 2008.

 

PLUM CREEK TIMBERLANDS, L.P. BY PLUM CREEK TIMBER I, L.L.C., its General Partner
By:  

/s/ Barbara L. Crowe

 

Barbara L. Crowe

Title:  

Vice President Human Resources

 

1